Name: Commission Regulation (EEC) No 1805/77 of 4 August 1977 laying down, in respect of the beef and veal sector, special rules for the application of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency
 Type: Regulation
 Subject Matter: agricultural policy;  trade policy;  food technology;  prices;  animal product
 Date Published: nan

 5.8.1977 EN Official Journal of the European Communities L 198/19 COMMISSION REGULATION (EEC) No 1805/77 of 4 August 1977 laying down, in respect of the beef and veal sector, special rules for the application of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency (1), and in particular Article 4 (6) thereof, Whereas Commission Regulation (EEC) No 1722/77 of 28 July 1977 (2) laid down common rules for the application of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an intervention agency; whereas special rules for the application of Regulation (EEC) No 1055/77 should be adopted in respect of the beef and veal sector; Whereas Article 3 (2) of Regulation (EEC) No 1055/77 lays down that products which are held by an intervention agency outside the territory of the Member State within whose jurisdiction it falls and which are not brought back into that Member State are to be disposed of at the prices and subject to the conditions laid down or to be laid down for the place of storage; whereas, where the place of storage is situated on the territory of another Member State, it is necessary to take into account, when calculating the selling price in the case of a sale at a price fixed in advance and when fixing the minimum price in the case of a sale by tender, any monetary or accession compensatory amounts levied or granted in respect of trade in an identical product between the Member States in question; Whereas, where the place of storage is situated outside the Community, account should be taken of any refund granted; Whereas it is necessary to waive certain provisions of Article 9 (3) of Commission Regulation (EEC) No 193/75 of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3), as last amended by Regulation (EEC) No 1470/77 (4); Whereas, for purposes of the provision of proof that the products stored in a non-member country have been placed in free circulation, the provisions of Article 11 of Commission Regulation (EEC) No 192/75 of 17 January 1975 laying down detailed rules for the application of export refunds in respect of agricultural products (5), as last amended by Regulation (EEC) No 1633/77 (6), should be applied; Whereas, to simplify administration, provision should be made for the selling price of the products held by an intervention agency and stored outside the territory of the Member State within whose jurisdiction that agency falls to be paid in the currency of that Member State; Whereas, with a view to harmonization, all products stored outside the territory of the Member State within whose jurisdiction the intervention agency which holds those products falls should be subject to the provisions of this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. Where beef products held by an intervention agency and stored on the territory of a Member State other than the Member State within whose jurisdiction that agency falls are sold at a price fixed in advance, the selling price of those products shall correspond to the selling price of an identical product in the Member State within whose jurisdiction the intervention agency falls, minus or plus any monetary or accession compensatory amounts applicable in trade between that Member State and the Member State on whose territory the product is stored. 2. The rate to be used to calculate the monetary and accession compensatory amounts referred to in paragraph 1 shall be that applicable on the day on which the contract of sale is concluded. Article 2 1. Where the products held by an intervention agency and stored in a non-member country are sold at a price fixed in advance, the selling price of the product shall correspond to the selling price of an identical product in the Member State within whose jurisdiction the intervention agency falls, minus the amount of the lowest refund and minus or plus any monetary or accession compensatory amounts which would be applicable if the identical product was exported to non-member countries. 2. The rate to be used to calculate the amount of the lowest refund and the monetary and accession compensatory amounts referred to in paragraph 1 shall be that applicable on the day on which the contract of sale is concluded. However, if on the day on which the contract is concluded the purchaser produces a certificate of advance fixing of the refund, the rate to be used to calculate the amount of the lowest refund shall be that applicable on the day of the advance fixing. Where the preceding subparagraph applies, the day on which the contract of sale is concluded shall be considered as the day on which customs export formalities are completed. Notwithstanding Article 9 (3) of Regulation (EEC) No 193/75, the intervention agency shall make the entries on and endorse the certificate. 3. If the purchaser provides proof within six months from the day on which the contract of sale was concluded that the products purchased were placed in free circulation in the non-member country where they were stored or in another non-member country, the difference between the amount of the refund applicable for the non-member country where the products were placed in free circulation and the amount of the lowest refund shall be deducted from the selling price as specified in paragraph 1. The proof referred to in the preceding subparagraph shall be provided in accordance with Article 11 of Regulation (EEC) No 192/75. Article 3 Where beef products held by an intervention agency and stored on the territory of one or more Member States other than the Member State within whose jurisdiction that agency falls, or in a non-member country, are sold by tender, a minimum selling price shall be fixed, in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68, for each Member State or non-member country where the products are stored and for each product. Article 4 The selling prices of the products covered by this Regulation shall be paid in the currency of the Member State within whose jurisdiction the intervention agency which holds the products falls. Article 5 For the purposes of this Regulation, the day on which the intervention agency accepts the request for a contract shall be considered as the day on which the contract of sale is concluded. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to products stored outside the territory of the Member State within whose jurisdiction the intervention agency which holds those products falls, irrespective of the date on which storage thereof commenced. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1977. For the Commission Finn GUNDELACH Vice-President (1) OJ No L 128, 24. 5. 1977, p. 1. (2) OJ No L 189, 29. 7. 1977, p. 36. (3) OJ No L 25, 31. 1. 1975, p. 10. (4) OJ No L 162, 1. 7. 1977, p. 11. (5) OJ No L 25, 31. 1. 1975, p. 1. (6) OJ No L 181, 21. 7. 1977, p. 33.